Citation Nr: 0906242	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-21 716	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUES

1.  Entitlement to service connection for blurred vision in 
the right eye.

2.  Entitlement to service connection for shin splints.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who had over 23 years of active 
service, including from April 1981 to April 1985 and from 
January 1986 to May 2005.  Records indicate service in 
Southwest Asia without verification of the dates of such 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision on 
behalf of the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board, among other 
things, remanded the issues on appeal for additional 
development in June 2008.  

The issue of entitlement to a rating in excess of 10 percent 
for hypertension was addressed in a December 1, 2008, 
statement of the case.  The Veteran was notified that 
additional action was required within 30 days to perfect his 
appeal.  As no subsequent correspondence was received from 
the Veteran, this matter is not before the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran failed to report for a scheduled VA 
examination in conjunction with his claims and good cause for 
his failure to report has not been shown.

3.  The available evidence of record does not demonstrate 
that a chronic right eye disability was manifest during 
active service nor that a chronic right eye disability 
developed as a result of any established event, injury, or 
disease during active service.

4.  The available evidence of record does not demonstrate 
that a chronic shin splint disability was manifest during 
active service nor that a chronic shin splint developed as a 
result of any established event, injury, or disease during 
active service.


CONCLUSION OF LAW

1.  A chronic right eye disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  A chronic shin splint disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in July 2005.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, an 
original compensation claim shall be rated based upon the 
evidence of record.  See 38 C.F.R. § 3.655 (2008).  The Court 
has held that the burden was upon VA to demonstrate that 
notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has also held 
that VA's "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a Veteran 
wishes help he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2008).  Here, the notice requirements pertinent to the 
issues on appeal have been met and all identified and 
authorized records relevant to the matter have been requested 
or obtained.  Further attempts to obtain additional evidence 
would be futile.  A review of the record shows that the Board 
remanded the issues on appeal for a VA examination in June 
2008, that the Veteran was properly notified of the date and 
time for a scheduled VA examination, and that he failed to 
report for the scheduled VA examination associated with his 
service connection claim in September 2008 without apparent 
cause.  Therefore, the Veteran's original compensation claims 
must be rated based upon the evidence of record.  See 
38 C.F.R. § 3.655.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with these claims would not cause any prejudice to the 
appellant.



Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, service treatment records dated in April 1983, 
showed a normal right tibia, but multiple stress fractures of 
the left tibia.  In December 1984, he got hydraulic fluid in 
both eyes; however, only the left eye sustained a chemical 
burn.  Records dated in January 1990 noted the Veteran had a 
two month history of shin splints and that X-rays were 
consistent with stress fractures.  A provisional diagnosis of 
chronic shin splints and rule out stress fractures was 
provided.  A July 1990 report noted stress fractures were 
documented by a bone scan.  A July 1990 physical profile 
serial report noted resolving bilateral stress fractures.  An 
October 1995 physical examination report, however, noted that 
the shins were asymptomatic.  

Records also show that in August 2003 the Veteran was treated 
for a chalazion in the left eye.  In September 2003, he was 
seen for orbital cellulitis probably due to an internal 
chalazion.  A February 2005 report of medical assessement 
noted blurred vision to the right eye, to be evaluated by 
optometry, and occasional problems due to shin splints.  A 
February 2005 retirement assessement examination noted the 
Veteran complained of shin splint pain with some discomfort 
after climbing a couple of flight of stairs and right eye 
vision changes after an infection.  The diagnoses included 
shin splint and blurry right eye vision with no additonal 
comments.  The Veteran was referred to the ophthalmology 
service for his right eye disorder, but there is no evidence 
of any subsequent examination.

A July 2005 VA fee basis vision examination noted the Veteran 
had been referred for blurred right eye vision.  The examiner 
noted the right eye best corrected vision was 20/25 and that 
there was no acute pathology of a vision disorder.  

On VA fee basis examination in August 2005 the Veteran 
complained of occasional tenderness in the anterior space of 
the shins, present on a constant basis.  He reported he had a 
decreased ability to climb one to two flights of stairs 
without pain and stated the pain was eased by Tylenol.  The 
examiner noted there was a normal apparence to the tibia and 
fibula with no palpable tenderness in the anterior tibialis 
muscles or the anterior tibia.  X-rays of the left and right 
tibia-fibula were negative.  The examiner stated there was no 
pathology to render a diagnosis for shin splints.

Based upon the available evidence of record, the Board finds 
it is not demonstrated that chronic shin splint or right eye 
disabilities were manifest during active service nor that 
chronic disabilities developed as a result of any established 
event, injury, or disease during active service.  Although 
service treatment records show the Veteran was treated for 
shin splints which were noted as chronic in a January 1990 
provisional diagnosis and show that he complained blurry 
right eye vision, there is no competent evidence indicating 
these disorders were chronic during active service and there 
is no competent evidence of any present shin splints or right 
eye disabilities.  As noted above, the Veteran failed to 
report for a scheduled VA examination and under 38 C.F.R. 
§ 3.655 the claim must be decided based upon the available 
record.  

The Board notes that the Veteran has provided no information 
that may be construed as competent lay evidence of chronic 
symptoms during active service or of continuity of 
symptomatology since active service.  The Court has held that 
a Veteran's statements as to subjective symptomatology alone 
(such as pain), without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by 259 F.3d 1356 (Fed. Cir. 2001).

While the Veteran may sincerely believe that he has shin 
splints and right eye disabilities as a result of active 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  The Board notes that the ability to distinguish 
between acute symptoms and the symptoms of a chronic 
disability require competent medical expertise.  The Court 
has held that the Board is prohibited from making medical 
etiology determinations based on its own medical judgment.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board notes that the record is clear that the Veteran 
received treatment for shin splint and stress fractures and a 
right eye infection during active service, but that there is 
no competent evidence of present disabilities related to that 
treatment based upon the available record.  While it is 
possible that a medical opinion might provide diagnoses of a 
present disability related to service, the Board notes that 
the Veteran failed to report for a scheduled VA examination 
and under 38 C.F.R. § 3.655 the present claim must be decided 
based upon the available record.  In the absence of competent 
evidence demonstrating chronic right eye or shin splint 
disorders were incurred during service or evidence relating 
present disabilities to a specific event or treatment in 
service, the Veteran's service connection claims must be 
denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
available evidence is against the Veteran's claims.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for blurred vision in the 
right eye is denied.

Entitlement to service connection for shin splints is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


